Opinion by
Mr. Justice Fell,
The assignments of error relating to the failure of the plaintiff to comply with the Amended Equity Rules adopted January 15,1894, must be sustained. These rules were formulated and adopted to regulate the practice of equity in the several courts of common pleas in the commonwealth, and went into effect on the first Monday of March, 1894. They were established under the direction and by the authority of an act of the legislature, and have all the force and effect of a positive enactment. All proceedings in equity which are not in conformity with them are irregular and void.
The preliminary injunction in this case was based upon a bill *308which was not in compliance with the rules, and this failure is fatal to the whole proceeding. This being the case it is unnecessary to consider the remaining assignments.
The order of the court of common pleas of September 14,. 1894, granting a preliminary injunction, is reversed and set aside at the cost of the appellee.